          Case 2:18-cv-07465-NJB-MBN Document 124 Filed 12/02/19 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

WAYLAND COLLINS, ET AL.                                          CIVIL ACTION

VERSUS                                                           NUMBER: 18-7465

JOHN C. BENTON d/b/a Q & M                                       SECTION: “G”(5)
MOTOR TRANSPORTS, ET AL.

                                      ORDER ON MOTION
                                      DECEMBER 2, 2019

APPEARANCES:

MOTION:

(1)        Plaintiffs’ Motion to Compel the Adjuster’s Note in Connection to the Statement of
           Mark Ingle (Rec. doc. 76).

           :     Continued to

           :     No opposition.

           :     Opposition.




                                           ORDERED

      1    :     Dismissed as moot. In light of this order, oral argument that was scheduled
                 for December 4, 2019 at 11:00 a.m. is cancelled.

           :     Dismissed for failure of counsel to appear.

           :     Granted.

           :     Denied.

           :     Other.



                                                     MICHAEL B. NORTH
                                               UNITED STATES MAGISTRATE JUDGE
